By tbe Ooubt.
Tbe advertisements and conditions of
sale set forth in tbe reply of tbe plaintiff, are a sufficient evidence, witbin tbe meaning of tbe statute, of an agreement in writing signed by tbe defendants, to sell tbe land to tbe highest bidder (1 Blackstone’s Reports, 599, Simon v. Metivier; 3 Burr. 1921, S. C.; 1 Wilson, 118, Welford v. Beezley and others); and as tbe plaintiff was tbe highest bidder, and tendered security for payment, pursuant to tbe written agreement of .the defendants, be has a right of action against them, for refusing a deed, which, by their agreement, they bad promised to any person, complying with their terms. If an action in such case could not be sustained, it would discourage people from bidding at public auction, and render ineffectual tbe laws directing such disposition of estates.